DETAILED ACTION

	This rejection is in response to Amendments filed on 12/09/2020.
	Claims 1-20 are currently pending and have been examined.
	Claims 1 and 11 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 12/09/2020, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. However, additional 35 U.S.C. 112(b) rejections have been applied in light of the current amendments.
With respect to applicant’s arguments on page 8-9 of remarks filed 12/09/2020, with respect to 35 U.S.C. 101 that the claimed invention is not directed to an abstract idea because altering software objects’ properties is a technical step that requires computerized computations, Examiner respectfully disagrees.
The claims do not recite limitations regarding computerized computations to alter software object properties. The claim limitations recite changing a value of a property of the software object. The software objects are merely data (e.g. data representative of a supply arrangement between a buyer and seller). Therefore, changing a value of a property of data (e.g. a particular term or data representing a purchase order or supply arrangement) is directed to certain methods of organizing human activity such as sales or commercial activities.
With respect to applicant’s argument on page 10-11 of remarks that Ram does not teach values of properties of software objects, outputting a change value of a property of a software object, or triggering a changed value, Examiner respectfully disagrees. 


 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 recite “executing, by the processor, the least one pre-programmed action when the state of the at least one trigger condition indicates, based at least in part on the first data, that the at least one 2ACTIVE 54160025v1Application No. 15/783,992Attorney Docket No 160121-013001trigger condition has been met, said execution causing execution of the at least one pre-programmed action such that the obtained value of the at least one second property is changed to another value (emphasis added).”
Applicant’s specification states in paragraph [0027] that a processor is instructed to execute a plurality of software instructions so that the processor is configured to said execution causing execution of the at least one pre-programmed action such that the obtained value of the at least one second property is changed to another value.”
Dependent claims 2-10 and 12-20 inherit the same deficiencies as independent claims 1 and 11.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 11 recite “executing, by the processor, the least one pre-programmed action when the state of the at least one trigger condition indicates, based at least in part on the first data, that the at least one 2ACTIVE 54160025v1Application No. 15/783,992Attorney Docket No 160121-013001trigger condition has been met, said execution causing execution of the at least one pre-programmed action such that the obtained value of the at least one second property is changed to another value (emphasis added),” rendering said claims indefinite because it is unclear what it means or entails when said execution causing execution of the at least one pre-programmed action. The first executing step is by the processor, therefore it is clear that the processor is performing the first executing step. However, the first execution (said execution) causing execution of the at least one pre-programmed action is unclear because what is performing the second execution step? What does it entail when said execution causing execution? 
There is insufficient antecedent basis for the following limitations in 
Claims 1 and 11 recite:
wherein each of the first software objects…
wherein the dynamic changing is based on the at least one trigger condition and a value of at least one property of a third software object…
first data related to the value of the at least one second property of at least one second software object of the plurality of second software objects, however the aforementioned limitations recite “dynamically change a value of at least one property of at least one second software object”, 
the obtained value of the at least one second property…
Claims 2 and 12 recite:
wherein the at least one third property of the at least one third software object, however independent claims 1 and 11 recite and a value of at least one property of a third software object….
 Dependent claims 2-10 and 12-20 inherit the same deficiencies as independent claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 are directed to a method and claims 11-20 are directed to a system each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a method for changing values, in the following limitations:
controlling,..., i) execution of a plurality of first software objects, ii) execution of a plurality of second software objects and iii) execution of a plurality of third software objects,  wherein each of the first software objects is programmed with at least one trigger condition and at least one pre-programmed action, wherein the at least one pre- programmed action is configured to dynamically change a value of at least one property of at least one second software object, wherein the dynamic changing is based on the at least one trigger condition and a value of at least one property of a third software object; 
obtaining, …, first data related to the value of the at least one second property of at least one second software object of the plurality of second software objects; 
determining, …, a state of the at least one trigger condition of the at least one first property based at least in part on the first data; 
executing, …, the least one pre-programmed action when the state of the at least one trigger condition indicates, based at least in part on the first data, that the at least one trigger condition has been met, said execution causing execution of the at least one pre- programmed action such that the obtained value of the at least one second property is changed to another value; 
outputting, …, at least one …notification identifying the change in the value of the at least one second property of at least one second software object of the plurality of second software objects.
The above-recited limitations set forth an arrangement to change values.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving changing the value of a supply 
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
processor…(1 & 11);
electronic notification (1, 9-11, 19-20)
displaying the at least one electronic notification via a programmed user graphical interface on a screen of a computing device (9 &19); 4 ACTIVE 54160025v1Application No. 15/783,992Attorney Docket No 160121-013001
a non-transitory memory storing software instruction (11). 
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other 
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
processor…(1 & 11);
electronic notification (1, 9-11, 19-20)
displaying the at least one electronic notification via a programmed user graphical interface on a screen of a computing device (9 &19);
 4 ACTIVE 54160025v1Application No. 15/783,992Attorney Docket No 160121-013001a non-transitory memory storing software instruction (11). 
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ram et al. (Pub. No. US 2008/0140559 A1, hereinafter “Ram”).

Regarding claims 1 and 11 
Ram discloses a computer-implemented method, comprising: 
controlling, by a processor, i) execution of a plurality of first software objects; ii) execution of a plurality of second software objects; iii) execution of a plurality of third software object (Ram, [0128]: software objects include icons, shapes, and other GUI objects; [0139-0140]: software object executable by computer; [0414-
wherein each of the first software objects is programmed with at least one trigger condition and at least one pre-programmed action, wherein the at least one pre-programmed action is configured to dynamically change a value of at least one property of at least one second software object, wherein the dynamic changing is based on the at least one trigger condition and a value of at least one property of a third software object (Ram, [0101]: set of software objects associated with graphical properties; [0106]: visual and graphical properties of objects are altered as a result of changes; [0289]: graphical properties change as result of event; [0290]: event triggered by user defined criteria; [0074-0075]: criteria includes value such as pricing; [0375]: price to sell a product between buyers and sellers; [0129-0130]: software object comprises the price values; [0133-0134]: dynamic variations in price values varies position of software objects such as shapes and icons),
obtaining, by the processor, first data related to the value of the at least one second property of at least one second software object of the plurality of second software objects (Ram, Ram, [0015]: trading data includes order data and other parameters; [0238]: parameter includes stop order price and limit price; [0154-0158]: receive trading data; [0375]: price to sell a product between buyers and sellers); 
determining, by the processor, a state of the at least one trigger condition of the at least one first property based at least in part on the first data (Ram, [0290-
executing, by the processor, the least one pre-programmed action when the state of the at least one trigger condition indicates, based at least in part on the first data, that the at least one trigger condition has been met, said execution causing execution of the at least one pre-programmed action such that the obtained value of the at least one second property is changed to another value (Ram, FIG.32, [0333]: stop price has been triggered and the limit sell order is in effect; [0478]: stop order is triggered when traded at stop price and distinction shown between limit price and stop price; [0106]: properties of software objects change as a result of changes in trading data; [0238]: trading prices associated with price parameter selected from stop order price and limit price; [0505-0506]: FIG. 31, when one lot of the security has traded at or below the stop price 208 (e.g. 56.82), the associated limit sell order 210 (e.g. 56.84) becomes active and an open order); and
 88 property of at least one second software object of the plurality of second software objects; andoutputting, by the processor, at least one electronic notification identifying the change in the value of the at least one second property of at least one second software object of the plurality of second software objects (Ram, FIG.32, [0333]: a display of a stop loss limit order after the stop price has been triggered; [0478]: when stop orders trigger when a lot has traded at the stop price, stop price is displayed on grid; [0506]: stop price 208 of 56.82 remains on the grid 120 to show that the stop price has been triggered and the limit sell order 210 is now an open order; [0404-0405]: display messages to traders).  

Regarding claims 2 and 12 
Ram discloses the method of Claim 1, as well as:
wherein each first software object of the plurality of first software objects comprises a multi-dimension array, wherein each axis of the multi-dimension array corresponds to a parameter of a dynamic pricing model (Ram, [0126] and [0130]: price dimension and parameter; [0160-0162]: multi-dimensional; [0016], [0103], [0116]: array; [0099-0102]; [0138]; [0415-0416]; [0176]); 
wherein each second software object of the plurality of second software objects comprises data representative of a supply arrangement between a buyer and a seller for at least one product; wherein the at least one second property of the at least one second software object is a particular term of the supply arrangement  (Ram, [0002]; [0054]; [0061], [0290]; FIG.32, [0333]; [0074-0075]; [0126]; [0134]; [0106]); 
wherein each third software object of the plurality of third software objects comprises data representative of at least one purchase order for the at least one product; wherein the at least one third property of the at least one third software object is a particular term of the at least one purchase order (Ram, FIG. 14, [0472-0474], [0498-0499], [0500-0508]); and 
wherein the at least one trigger condition is at least one compliance condition related to the particular term of the supply arrangement  (Ram, [0061], [0290]: event triggered by user defined criteria; FIG.32, [0333]; [0074-0075]: criteria includes value such as pricing; [0375]: price to sell a product between buyers and 


Regarding claims 3 and 13 
Ram discloses the method of Claim 2, as well as wherein the particular term of the supply arrangement defines at least one market share level (Ram, [0178-0179]: market trading data; [0478]; [0499-0500]).


Regarding claims 4 and 14
Ram discloses the method of Claim 2, as well as wherein the particular term of the at least one purchase order is a price of the at least one product (Ram, [0002]; [0013-0016]: trading data includes price; [0141-0143]: software object is graphical representation of trading data; [0156]: receive trading data; [0375]: price).
89  


Regarding claims 5 and 15 
Ram discloses the method of Claim 2, as well as wherein the parameter of the dynamic pricing model is selected from the group consisting of a discount level within a category, a market share commitment level, and a sales volume level (Ram, [0081]:  the identity of a market participant whose data is being displayed, the bid price and size associated with a given market participant's data, the ask price and size associated with a market participant's data, [0096], [0293], [0375-0376], [0502]).  


Regarding claims 6 and 16 
Ram discloses the method of Claim 4, wherein the at least one pre-programmed action is configured to dynamically change the price of the at least one purchase order (Ram, [0004-0005]: dynamic price; [0125-0135]: price dimension and parameter; [0160-0162]: multi-dimensional; [0016], [0103], [0116]: array; [0099-0102]; [0138]; [0415-0416]; [0176]; [0262]). 


Regarding claims 7 and 17 
Ram discloses the method of Claim 3, as well as wherein the particular term of the at least one purchase order is a price of the at least one product; and wherein the at least one pre-programmed action is configured to dynamically change the price of the at least one purchase order (Ram, [0004-0005]: dynamic price; [0125-0135]: price dimension and parameter; [0160-0162]: multi-dimensional; [0016], [0103], [0116]: array; [0375-379]: products). 
 


Regarding claims 8 and 18 
Ram discloses the method of Claim 1, as well as wherein the method further comprises: tracking, by the processor, the state of the at least one trigger condition over a pre- determined time period (Ram, [0361], [0453], [0544]: track prices; [0061], [0290]: event triggered by user defined criteria; FIG.32, [0333]).  


Regarding claims 9 and 19 
Ram discloses the method of Claim 1, as well as wherein the outputting of the at least one electronic notification identifying the change in the value of the at least one second property of the at least one second software object of the plurality of second software objects, further comprising: displaying the at least one electronic notification via a programmed user graphical interface on a screen of a computing device (Ram, FIG.32, [0333]; [0478], [0506]: order is triggered when traded at stop price and then displayed; [0404-0405], [0414]: display messages to traders; [0102] and [0562]: screen).
  


Regarding claims 10 and 20 
Ram discloses the method of Claim 1, as well as wherein the at least one electronic notification is a visual software object configured to show the change in the value of the at least one second property of at least one second software object of the plurality of second software objects over a pre- determined time period (Ram, FIG.32, [0333]; [0476-0479], [0506]: order is triggered when traded at stop price and then displayed; [0404-0405], [0414]: display messages to traders; [0102] and [0562]: screen; [0078], [0174], [0238], [0267]: display over time selected time period).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684